Douglas, J.
Appellants initially contend that the court of appeals erred in determining that the collective bargaining agreement prevailed over the statutory rights for nonteaching employees in R.C. 3319.081. Specifically, appellants contend that the layoff provision of the collective bargaining agreement does not expressly preempt the bargaining unit employees’ statutory employment contracts and other rights guaranteed by R.C. 3319.081. In contrast, appellees argue that pursuant to R.C. 4117.10(A), the employment relationship between the ' parties is governed by the collective bargaining agreement. Appellees point out that since the agreement granted the Board the ability to abolish positions and lay off employees, the Board was acting within its authority when it abolished the positions of school bus driver and mechanic and laid off the individual appellants herein.
I
R.C. 4117.10(A)2 provides:
“An agreement between a public employer and an exclusive representative entered into pursuant to this chapter govérns the wages, hours, and terms and conditions of public employment covered by the agreement. * * * Where no agreement exists or where an agreement makes no specification about a matter, the public employer and public employees are subject to all applicable state or local laws or ordinances pertaining to wages, hours, and terms and conditions of *195employment for public employees. * * * [T]his chapter prevails over any and all other conflicting laws, resolutions, provisions, present or future, except as otherwise specified in this chapter or as otherwise specified by the general assembly.”
R.C. 4117.10(A) outlines the relationship between a collective bargaining agreement and all applicable state and local laws. Appellants concede that the collective bargaining agreement authorized the Board to abolish positions and lay off school bus drivers and mechanics. Nevertheless, appellants assert that the Board, notwithstanding R.C. 4117.10(A), was not authorized to contract with a private company to perform the same work previously performed by the laid off employees. We agree.
R.C. 3319.081 requires local school district boards of education to enter into written contracts of employment with nonteaching public school employees. Newly hired, regular nonteaching school employees enter into employment contracts with the school board for a period of not more than one year. If they are rehired, the school board is required to offer a written, two-year contract with those employees. R.C. 3319.081(A). If a nonteaching employee is retained at the end of a two-year contract, the school board must offer the employee a continuing contract of employment. R.C. 3319.081(B).
It is axiomatic that R.C. 3319.081 was intended to provide certain protections to those employees covered by the statute. “R.C. 3319.081 gives statutory job security to nonteaching local school district employees, in that it provides for termination of employment contracts only for the express enumerated reasons set forth in R.C. 3319.081(C), or for ‘any other acts of misfeasance, malfeasance, or nonfeasance.’ ” (Emphasis sic.) State ex rel. Boggs v. Springfield Local School Dist. Bd. of Edn. (1998), 82 Ohio St.3d 222, 226, 694 N.E.2d 1346, 1350. See, also, Ohio Assn. of Pub. School Emp. v. Twin Valley Local School Dist. Bd. of Edn. (1983), 6 Ohio St.3d 178, 182, 6 OBR 235, 238, 451 N.E.2d 1211, 1214 (noting that the purpose of R.C. 3319.081 is to provide employment security to regular nonteaching school employees).
Moreover, nothing in R.C. 3319.081 or any other statutory provision authorizes layoffs of nonteaching local school district personnel. Therefore, in the absence of a collective bargaining agreement, R.C. 3319.081 prohibits a school district’s board of education from abolishing positions and laying off nonteaching personnel. Boggs, 82 Ohio St.3d at 226-227, 694 N.E.2d at 1350.
In the case at bar, the collective bargaining agreement, as previously indicated, authorized the Board to abolish positions and lay off employees. Nevertheless, given the protections afforded by R.C. 3319.081, as well as prior pronouncements of this court, we do not believe that the collective bargaining agreement herein permitted the Board to lay off public employees by abolishing positions while, in effect, retaining the same positions and hiring nonpublic employees to fill them.
*196In State ex rel. Clark v. Greater Cleveland Regional Transit Auth. (1990), 48 Ohio St.3d 19, 548 N.E.2d 940, the court addressed the interplay between public employees’ statutory rights and provisions of a collective bargaining agreement that purport to preempt those statutory rights pursuant to R.C. 4117.10(A). The issue before the court in Clark was whether certain public employees of the Greater Cleveland Regional Transit Authority were entitled to previously earned vacation credit pursuant to R.C. 9.44 when those employees were covered by a collective bargaining agreement that included a vacation-eligibility provision. We held that “R.C. 9.44 imposes a mandatory duty on any political subdivision of the state of Ohio to credit employees with prior service vacation credit, absent a collective bargaining agreement entered into pursuant to R.C. Chapter 4117 which specifically excludes rights accrued under R.C. 9.44. (R.C. 4117.10[A], construed.)” Id. at syllabus. In construing R.C. 4117.10(A), we noted that “when the agreement makes no specification about a matter pertaining to wages, hours and terms and conditions of employment, the parties are governed by all state or local laws or ordinances addressing such terms and conditions of employment.” (Emphasis sic.) Id. at 22, 548 N.E.2d at 943. In determining that the employees were entitled to their previously earned vacation credit pursuant to R.C. 9.44, we reasoned that despite a provision in the collective bargaining agreement addressing the computation of vacation leave, the provision did not specifically address the question of prior service vacation credit. Id.
In Naylor v. Cardinal Local School Dist. Bd. of Edn. (1994), 69 Ohio St.3d 162, 630 N.E.2d 725, the court again addressed the applicability of R.C. 4117.10(A) in relation to public employees’ statutory rights. Under consideration in Naylor were the statutory evaluation procedures for schoolteachers set forth in R.C. 3319.11 and 3319.111 and whether contract-renewal and teacher-evaluation provisions in the parties’ collective bargaining agreement prevailed over those procedures outlined in R.C. 3319.111. We held that “[u]nless a collective bargaining agreement specifically provides to the contrary, R.C. 3319.111 governs the evaluation of a teacher employed under a limited contract.” Id. at paragraph two of the syllabus. Because the collective bargaining agreement in Naylor was entered into before the effective date of R.C. 3319.111, the court concluded that it could not have specifically excluded or negated the rights contained in the statute. Id. at 165, 630 N.E.2d at 728.
As our decisions in Clark and Naylor demonstrate, “a collective bargaining agreement must specifically exclude statutory rights in order to negate the application of those rights.” (Emphasis added.) Naylor, 69 Ohio St.3d at 165, 630 N.E.2d at 728. In the case at bar, appellees contend that the collective bargaining agreement controls the rights and duties of the parties and, therefore, the individual appellants’ statutory employment rights are not implicated. We respectfully disagree. Article 13 of the parties’ collective bargaining agreement *197is merely a general layoff and recall provision, and says nothing about employees’ statutory rights guaranteed by R.C. 3319.081. Appellees would have us conclude that the layoff provision in this collective bargaining agreement is meant to nullify the job security protections afforded by R.C. 3319.081. However, we are not persuaded that by the use of such general language, the parties intended to preempt R.C. 3319.081. Had there been a mutual intent to preempt the job security protections in R.C. 3319.081, the parties could have easily specified that intent in the collective bargaining agreement.
Furthermore, our decision in Clark also turned on the fact that no conflict existed between the statute at issue and the provisions of the collective bargaining agreement. See, also, Streetsboro Edn. Assn. v. Streetsboro City School Dist. Bd. of Edn. (1994), 68 Ohio St.3d 288, 291, 626 N.E.2d 110, 113 (“if a collective bargaining agreement makes no specification about a matter [i.e., if there is no conflict between a law and the agreement], then R.C. 4117.10[A] further provides that state and local laws generally apply to a public employer and its public employees regarding ‘wages, hours and terms and conditions’ of employment”). (Emphasis added and bracketed material sic.) In Clark, we noted that if there is no clear conflict between the agreement and the statutory provision, “R.C. 4117.10(A) clearly requires that the parties be subject to all laws pertaining to wages, hours and terms and conditions of employment * * Clark, 48 Ohio St.3d at 23, 548 N.E.2d at 943-944.
Here, because the collective bargaining agreement failed to specifically exclude the employees’ statutory rights, no clear conflict exists between the agreement and the statute. Effect can be given to both R.C. 3319.081 and the layoff provision. For instance, the individual appellants could be laid off, and subject to the recall provisions of the agreement, while their statutory rights remained in effect. However, the manner in which the Board invoked the layoff provision was clearly not sanctioned by the terms of the agreement. Although the collective bargaining agreement provided generally for job abolishment and personnel layoffs, the Board went beyond the language set forth in the layoff provision when it discharged its employees and contracted with a private company to perform identical services.
Moreover, we must construe the language of the parties’ agreement to avoid a “manifest absurdity.” Shifrin v. Forest City Ent., Inc. (1992), 64 Ohio St.3d 635, 638, 597 N.E.2d 499, 501. The result reached herein is consistent with that duty. The parties could not have intended that the Board’s general authority to abolish positions and lay off employees gave the Board blanket authority to transfer duties performed by public employees to private- companies. If the Board had such overriding authority, the job security of nonteaching public school employees guaranteed by R.C. 3319.081 would be a nullity. Furthermore, if that were the *198case, then nothing would prevent the Board from outsourcing all of the bargaining unit work even though the agreement lacked specific, express authorization to that effect. As there is nothing in the collective bargaining agreement that would specifically permit the abolition of jobs and layoffs of these employees when their duties are merely transferred to a private company, we will not infer that that was the intent of the parties.
Accordingly, we hold that, in order to negate statutory rights of public employees, a collective bargaining agreement must use. language with such specificity as to explicitly demonstrate that the intent of the parties was to preempt statutory rights. Because the parties’ collective bargaining agreement did not specifically permit the Board’s actions herein, the individual appellants’ rights pursuant to R.C. 3319.081 prevail.
II
The final issue that we must decide is whether appellants are entitled to the requested writ of mandamus. In order for a writ of mandamus to issue, it must be shown that there is a clear legal right to the relief prayed for, that there is a clear legal duty upon respondent to perform the requested action, and that the relator has no adequate remedy at law. State ex rel. Natl. City Bank v. Cleveland City School Dist. Bd. of Edn. (1977), 52 Ohio St.2d 81, 84, 6 O.O.3d 288, 290, 369 N.E.2d 1200, 1202.
Appellants had a clear legal right, pursuant to R.C. 3319.081, to retain their positions as public employees with the Batavia Local School District. Further, because the collective bargaining agreement did not specifically preempt individual appellants’ statutory rights, appellees had a clear legal duty to recognize those rights. We also find that appellants had no adequate remedy at law. While the parties’ collective bargaining agreement did contain a grievance and arbitration procedure, appellants are seeking the enforcement of their statutory employment rights pursuant to R.C. 3319.081 and are not seeking the enforcement of any specific provision of the collective bargaining agreement. Therefore, we conclude that the grievance and arbitration procedure would not provide an adequate remedy, since the individual appellants’ rights to continued employment with the Board arise from statutory authority rather than the collective bargaining agreement. See State ex rel. The V Cos. v. Marshall (1998), 81 Ohio St.3d 467, 472, 692 N.E.2d 198, 203. See, also, State ex rel. Ms. Parsons Constr., Inc. v. Moyer (1995), 72 Ohio St.3d 404, 406-407, 650 N.E.2d 472, 474.
Accordingly, we reverse the judgment of the court of appeals, grant the requested writ of mandamus compelling the reinstatement of the individual appellants to public employment with the Board, and remand this matter to the *199court of appeals for a determination of an award of back pay and lost fringe benefits.

Judgment reversed, unit granted and cause remanded.

Resnick, F.E. Sweeney and Pfeifer, JJ., concur.
Moyer, C.J., and Lundberg Stratton, J., dissent.
Cook, J., dissents.

. R.C. 4117.10(A) has subsequently been amended by 1998 Am.Sub.H.B. No. 348, effective March 22,1999. The amendment has no bearing on the case at bar.